                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

WEST BEND MUTUAL INSURANCE                              )
COMPANY,                                                )
                                                        )
                         Plaintiff,                     )
vs.                                                     )    Case No. 4:20-CV-00107-HFS
                                                        )
F.A., M.A., A.A.,                                       )
EMILY HAMMERLY, JOSEPH HAMMERLY                         )
and LITTLE LEARNER II, LLC,                             )
                                                        )
                         Defendants.                    )

             DEFENDANTS F.A., M.A., and A.A.’s ANSWER TO PLAINTIFF’S
                  COMPLAINT FOR DECLARATORY JUDGMENT

       COME NOW Defendants, F.A., M.A., and A.A. (hereinafter collectively referred to as

“Defendants”), by and through their attorneys of record, and in response to Plaintiff’s Complaint

for Declaratory Judgment, answers as follows:

       1.      Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 1 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 1 of

Plaintiff’s Complaint.

       2.      Defendants admit the allegation in paragraph 2 of Plaintiff’s Complaint.

       3.      Defendants deny the allegations contained in paragraph 3 of Plaintiff’s Complaint,

in that such allegation calls for a legal conclusion.

       4.      Defendants admit the allegations in paragraph 4 of Plaintiff’s Complaint.

       5.      Defendants admit the allegations in paragraph 5 of Plaintiff’s Complaint.

       6.      Defendants admit the allegations in paragraph 6 of Plaintiff’s Complaint.

       7.      Defendants admit the allegations in paragraph 7 of Plaintiff’s Complaint.




                                                  1

            Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 1 of 8
       8.      Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 8 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 8 of

Plaintiff’s Complaint.

       9.      Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 9 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 9 of

Plaintiff’s Complaint.

       10.     Defendants’ admit the allegations in paragraph 10 of Plaintiff’s Complaint.

       11.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 11 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 11

of Plaintiff’s Complaint.

       12.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 12 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 12

of Plaintiff’s Complaint.

       13.     Defendants’ admit the allegations in paragraph 13 of Plaintiff’s Complaint.

       14.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 14 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 14

of Plaintiff’s Complaint.

       15.     Defendants’ admit the allegations in paragraph 15 of Plaintiff’s Complaint.

       16.     Defendants’ admit the allegations in paragraph 16 of Plaintiff’s Complaint.

       17.     Defendants’ admit the allegations in paragraph 17 of Plaintiff’s Complaint.

       18.     Defendants’ admit the allegations in paragraph 18 of Plaintiff’s Complaint.

       19.     Defendants’ admit the allegations in paragraph 19 of Plaintiff’s Complaint.




                                                 2

            Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 2 of 8
       20.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 20 of Plaintiff’s Complaint as the sentence is incomplete and cuts off. Therefore,

Defendants’ deny the allegations in paragraph 20 of Plaintiff’s Complaint.

       21.     Defendants’ deny the allegations in paragraph 21 of Plaintiff’s Complaint.

       22.      Defendants’ admit the allegations in paragraph 22 of Plaintiff’s Complaint.

       23.      Defendants’ deny the allegations in paragraph 23 of Plaintiff’s Complaint.

       24.     Defendants’ deny the allegations in paragraph 24 of Plaintiff’s Complaint.

       25.     Defendants’ deny the allegations in paragraph 25 of Plaintiff’s Complaint.

       26.     Defendants’ deny the allegations in paragraph 26 of Plaintiff’s Complaint.

       27.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 27 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 27

of Plaintiff’s Complaint.

       28.     Defendants’ deny the allegations in paragraph 28 of Plaintiff’s Complaint.

       29.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 29 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 29

of Plaintiff’s Complaint.

       30.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 30 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 30

of Plaintiff’s Complaint.

       31.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 31 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 31

of Plaintiff’s Complaint.




                                                 3

          Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 3 of 8
       32.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 32 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 32

of Plaintiff’s Complaint.

       33.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 33 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 33

of Plaintiff’s Complaint.

       34.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 34 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 34

of Plaintiff’s Complaint.

       35.     Defendants’ deny the allegations in paragraph 35 of Plaintiff’s Complaint.

       36.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 36 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 36

of Plaintiff’s Complaint.

       37.     Defendants’ deny the allegations in paragraph 37 of Plaintiff’s Complaint.

       38.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 38 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 38

of Plaintiff’s Complaint.

       39.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 39 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 39

of Plaintiff’s Complaint.

       40.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 40 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 40

of Plaintiff’s Complaint.



                                                4

          Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 4 of 8
       41.     Defendants can neither admit nor deny as Plaintiff’s do not list a paragraph 41 to

this Complaint.

       42.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 42 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 42

of Plaintiff’s Complaint.

       43.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 43 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 43

of Plaintiff’s Complaint.

       44.     Defendants’ admit the allegations in paragraph 44 of Plaintiff’s Complaint.

       45.        Defendants’ admit the allegations in paragraph 45 of Plaintiff’s Complaint.

       46.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 46 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 46

of Plaintiff’s Complaint.

       47.     Defendants’ deny the allegations in paragraph 47 of Plaintiff’s Complaint.

       48.     Defendants’ deny the allegations in paragraph 48 of Plaintiff’s Complaint.

       49.     Defendants’ deny the allegations in paragraph 49 of Plaintiff’s Complaint.

       50.     Defendants’ deny the allegations in paragraph 50 of Plaintiff’s Complaint.

       51.     Defendants’ deny the allegations in paragraph 51 of Plaintiff’s Complaint.

       52.     Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 52 of Plaintiff’s Complaint. Therefore, Defendants’ deny the allegations in paragraph 52

of Plaintiff’s Complaint.

       53.     Defendants’ deny the allegations in paragraph 53 of Plaintiff’s Complaint.




                                                   5

          Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 5 of 8
                                 AFFIRMATIVE DEFENSES

       54.     Defendants hereby incorporate by reference all allegations, averments, and denials

set forth in paragraphs 1 through 53 of their Answer to Plaintiff’s Complaint for Declaratory

Judgment.

       55.     For further answer, Plaintiff’s Complaint fails to state a claim.

       56.     For further answer, Plaintiff’s failed to mitigate its damages, if any.

       57.     For further answer, Defendants hereby expressly reserve the right to assert

additional defenses, whether affirmative or otherwise.

       58.     For further answer, Defendants state that Plaintiff’s Complaint is premature and not

in a proper position for this Court to adjudicate issues regarding coverage.

       59.     Defendants affirmatively assert that the insurance policies issued by West Bend

Mutual Insurance Company, CGL policy number AXXXXXXXX, and Umbrella Policy number

AXXXXXXXX, provide coverage for the claims asserted in the underlying lawsuit. (See, Petition for

Damages, attached hereto as Exhibit A).

       60.     Defendants affirmatively seek a declaration from this Court obligating Plaintiff

West Bend Mutual Insurance Company to provide coverage for the damages alleged in the

Underlying Petition.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants pray for this

Court enter judgment in their favor and declare that the Insurance Policies provide liability

coverage, to Plaintiffs for injuries sustained as a result of the conduct alleged in the underlying

lawsuit.




                                                 6

            Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 6 of 8
                            DEMAND FOR JURY TRIAL

        COME NOW Defendants, by and through counsel of record, and demands a trial by jury

on all issues.



                                          Respectfully Submitted,

                                          MONSEES & MAYER, P.C.
                                          A Professional Corporation

                                          BY/s/ David M. Mayer________________
                                                 DAVID M. MAYER, #40861
                                                 ROBERT A. THRASHER,#65231
                                                 4717 Grand, Suite 820
                                                 Kansas City, Missouri 64112
                                                 dmayer@monseesmayer.com
                                                 rthrasher@monseesmayer.com
                                                 (816) 361-5550
                                                 (816) 361-5577 FAX

                                          ATTORNEYS FOR DEFENDANTS
                                          F.A, M.A., AND A.A.




                                             7

           Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 7 of 8
                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served by:
___ U.S. Mail, postage prepaid
___ Facsimile transmission
___ Personal Delivery
 X Missouri E-Filing System

on this 4th day of March 2020, to:

 Elaine M. Moss
 Christopher J. Seibold
 Brown & James, P.C.
 800 Market Street, Ste. 1100
 St. Louis, MO 63101-2501
 314-421-3400
 314-421-3128 fax
 emoss@bjpc.com
 cseibold@bjpc.com
 Attorneys for Plaintiff

/s/ David M. Mayer___________
David M. Mayer




                                                8

          Case 4:20-cv-00107-HFS Document 9 Filed 03/04/20 Page 8 of 8
